Citation Nr: 1536708	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred as a result of treatment at Sarasota Memorial Hospital in Orlando, Florida, on April 17, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Bay Pines Department of Veterans Affairs (VA) Health System, which denied the claim.

The Veteran testified at a Board hearing in November 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for influenza at Sarasota Memorial Hospital on April 17, 2013.

2.  At the time of his unauthorized medical care, the Veteran was service connected for bilateral retropatellofemoral pain syndrome, residuals of fracture of the right fifth digit metacarpal distal head, and scar residual of the left metacarpal laceration second (index) finger with partial severance of the radial extensor tendon.

3.  Medical care received on April 17, 2013 was for a condition of such a nature that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of, or reimbursement for, medical services provided by Sarasota Memorial Hospital on April 17, 2013 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-08 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  The provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, where those statutes and regulations contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As this case concerns a determination of payment or reimbursement for medical expenses under Chapter 17 of the United States Code, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 and their implementing regulations contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  The Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2014).  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014). 

In this case, the Veteran was informed of the reason for his denial in both a May 2013 letter, as well as the June 2013 Statement of the Case.  At the time of the May 2013 denial, the Veteran was provided with his Notice of Procedural Appellate Rights.  The Statement of the Case explained the statutes and regulations relevant to the Veteran's claim for medical reimbursement.  The Veteran has had several opportunities to submit evidence and present argument, to include at his Board hearing.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Consequently, the Board finds that the duties to notify and assist have been met.

The Veteran was also provided an opportunity to set forth his contentions during the November 2014 Board hearing.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2014 hearing, the undersigned met the requirements of 38 C.F.R. § 3.103(c)(2) by explaining the issue on appeal and discussing evidence that the Veteran needed to substantiate his claim.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran is seeking payment or reimbursement for medical expenses incurred during an emergency room visit to Sarasota Memorial Hospital on April 17, 2013.  The Veteran reported to the emergency room at 8:47 p.m. with complaints of "mild" to "moderate" flu-like symptoms, such as fever, myalgia, chills, vomiting, and diarrhea.  See Emergency Department Physician Notes.  He stated that the onset occurred around 1:00 p.m. that same day.  The Veteran had a temperature of 99.1 degrees Fahrenheit, was diagnosed with influenza, given intravenous fluids, and prescribed Tamiflu and Zofran (for nausea).  The Veteran was discharged less than three hours later.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In this case, services were not authorized in advance by VA.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

VA is authorized to reimburse veterans for emergency treatment by two statutes-38 U.S.C. § 1725 and 38 U.S.C. § 1728.  For reimbursement under 38 U.S.C. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2014).  The condition treated in April 2013 (influenza) was unrelated to the Veteran's service-connected knee and finger disabilities.  The Veteran was also not participating in a rehabilitation program.  Thus, reimbursement is not available under the provisions of section 1728.  

Nevertheless, payment for, or reimbursement of, emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725, implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:  

(a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014). 

Here, the Veteran unequivocally meets the provisions of 38 C.F.R. § 17.1002(a) (treatment was provided in a hospital emergency department), (e) (the Veteran was enrolled in VA health care), (f) (invoices of record reflect that the Veteran is financially liable to the hospital), (g) (invoices of record reflect that the Veteran has no other insurance for payment or reimbursement of this care (see also Board Hearing Tr. at 6)), (h) (the "emergency" was not caused by an accident or work-related injury), and (i) (as previously discussed, the Veteran is not eligible for coverage under 38 U.S.C.A. § 1728).  The provisions of 38 C.F.R. § 17.1002(d) do not apply to the Veteran because he was not hospitalized for a continued medical emergency.

Thus, the Veteran's claim for medical payment or reimbursement turns on the provisions set forth in 38 C.F.R. § 17.1002(b) and (c).  Regarding subsection (b), on April 17, 2013, the Veteran had been suffering from flu-like symptoms since approximately 1:00 p.m.  At the hospital, his temperature measured 99.1 degrees.  See Emergency Department Physician Notes.  Physician notes indicate the Veteran was in "no apparent distress" and was "[w]ell appearing."  Id.  

At his hearing, the Veteran stated that he suffered from shakes, convulsions, and chest pains, and he was unsure whether this represented a more serious problem, such as a heart attack.  See Board Hearing Tr. at 3, 7.  The Veteran's contemporaneous medical records do not reflect any such complaints.  The Veteran's chief complaint was fever, and he also complained of gastrointestinal problems, chills, and muscle aches.  While the Veteran is competent to describe the symptoms he experienced, the Board affords more probative weight to the Veteran's statements made at the time of treatment.  38 C.F.R. § 3.159(a)(2) (2014); White v. Illinois, 502 U.S. 346, 355-56 (1991) (Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.).  

While the Board acknowledges that the Veteran was suffering from unpleasant symptoms due to influenza, there is simply no indication that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, or that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  As evidenced by the record, the Veteran's symptoms were described as "mild" and "moderate."  He had only a slightly-elevated body temperature when he reported to the hospital, and there was no report of any convulsions or chest pains.  Based on this evidence, the Board finds that the Veteran's claim for payment or reimbursement fails on subsection (b).  38 C.F.R. § 17.1002 (2014).  The claim is denied.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred as a result of treatment at Sarasota Memorial Hospital in Orlando, Florida, on April 17, 2013 is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


